Citation Nr: 0215581	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES


1.  Entitlement to an effective date prior to March 11, 1996 
for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than September 
28, 1999 for a 20 percent rating for the veteran's service-
connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VA RO.  A Central 
Office hearing was held in August 2002, before the 
undersigned Board member entering the decision in this case.  
The Board member had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 
& Supp. 2002).  A transcript of the hearing testimony has 
been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  By rating decision dated in September 12, 1955, service 
connection was denied for a right ear disorder.  The veteran 
was notified by correspondence and did not appeal.  

3.  The September 1955 RO decision was consistent with and 
supported by the existing record and legal authority.  

4.  By rating decision dated in December 1998, service 
connection for tinnitus was granted, effective March 11, 
1996, the date of his claim.  

5.  The RO was not in possession of any 
communication/evidence between September 1955 and March 1996, 
that can reasonably be construed as a formal or informal 
claim of entitlement to VA compensation benefits based on 
tinnitus.  

6.  On September 28, 1999, the RO received a claim for an 
increased rating for the low back disability, and the RO 
subsequently increased the rating to 20 percent, effective 
September 28, 1999.  It is not factually ascertainable that 
the low back condition increased to the 20 percent level on 
any date within the year preceding the September 28, 1999 
claim for increased rating.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
March 11, 1996 for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.105(a), 3.400 (2001).  

2.  The criteria for an effective date earlier than September 
28, 1999 for the award of a 20 percent rating for the 
veteran's service-connected back disorder, have not been met.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of his service medical records reflects that in 
August 1954, the veteran was seen with complaints of ringing 
in the ears and difficulty hearing.  Mild deafness due to 
acoustic trauma was the diagnostic impression.  A September 
1954 record reflects continued complaints of ringing in the 
ears.  It was noted that the right eardrum was slightly 
inflamed.  On separation examination in September 1954, the 
veteran's ears were clinically normal.  Hearing was 10/15 in 
the right ear and 15/15 in the left ear on whispered voice 
test.  

In June 1955, the veteran filed an application for 
compensation for a right ear disorder which he claimed began 
during active duty.  The veteran indicated that he was 
treated for a perforated right eardrum and had fluid removed 
from the ear.  

On VA examination in August 1955, it was noted that the 
veteran had no pain or ringing in the ears at that time.  The 
diagnosis included essentially normal ears.  

In a September 12, 1955 rating decision, the RO determined 
that service connection for a right ear condition was denied.  
It was noted that an ear abnormality was not shown on VA 
examination.  Service connection for slight narrowing of the 
joint space between L1-L2 was granted with a 0 percent 
(noncompensable) evaluation, effective September 24, 1954, 
the date of his discharge from active service.  The veteran 
was notified by correspondence dated in September 15, 1955 
and did not appeal the RO determination.  

In a claim received on March 11, 1996, the veteran claimed 
that his service connected back disorder warranted a higher 
evaluation.  He indicated that the condition had continually 
worsened over the years.  The veteran also claimed service 
connection for a right ear condition, right ear hearing loss 
and right ear tinnitus.  

In a private medical record received in May 1996, the 
diagnostic assessments included probable chronic back pain 
secondary to muscle spasm; probable development of 
degenerative arthritis of the spine, due to the veteran's 
age, and congenital defect of the spine.  

Employment audiograms dated from December 1974 to July 1988 
were received in June 1996.  The records note bilateral high 
frequency hearing loss.  

In a September 1996 RO decision, service connection for 
hearing loss and tinnitus was denied.  The veteran appealed 
the adverse decision to the Board.  

In a June 1998 Board decision, it was determined that service 
connection for bilateral hearing loss and tinnitus was 
warranted.  In a December 1998 RO decision implementing the 
1998 Board decision, service connection for bilateral hearing 
loss was granted with a 0 percent rating.  Service connection 
for tinnitus was established with a 10 percent evaluation, 
effective March 11, 1996, the date of his reopened claim.  

A July 1998 private audiological record notes that the 
veteran reported tinnitus following acoustic trauma during 
active duty in 1954.  He stated that he was treated during 
service for fluid in the right ear.  He stated that his 
hearing improved following treatment but he was left with a 
high pitched ringing noise in the right ear since that time.  
He reported having some difficulty hearing soft voices, 
particularly in noisy situations.  The diagnosis was moderate 
unilateral tinnitus with a bilateral sensorineural hearing 
loss.  

A private medical record dated August 3, 1998 shows 
diagnostic assessments including chronic back pain, secondary 
to chronic muscular strain; spasms related to stressful 
situations which may be been triggered initially by his 
experiences while in Korea, and degenerative joint disease of 
the spine, progressive and most likely essentially 
asymptomatic.  

In a January 1999 decision, the RO granted an increased 
evaluation for the veteran's service-connected narrowing of 
the joint space of L1 and L2 to 10 percent disabling, 
effective August 3, 1998.  

An October 1999 private medical statement reflects that the 
veteran was seen with back spasms on extreme forward bending 
and unilateral loss of lateral spine motion on standing 
position.  The examiner indicated that he would experience 
more severe spasms should he not take his medication on a 
regular basis.  

On September 28, 1999, the RO received the veteran's claim 
for an increased evaluation for his service-connected back 
disability.  

A November 1999 QTC examination shows that the veteran had 
some decreased range of motion of the lumbosacral spine area.  
Flexion was to 60 degrees, extension was to 5 degrees, right 
and left lateral bending was to 20 degrees and right and left 
rotation was to 25 degrees.  Range of motion of the back was 
limited by pain.  X-rays of the lumbosacral spine revealed 
mildly advanced degenerative joint disease from L3-L6 with a 
transitional vertebra at the lumbosacral junction.  The 
diagnosis was degenerative joint disease, advanced, in the 
lumbar spine with decreased range of motion.  

A February 2000 RO decision determined that the veteran's 
service-connected back disability warranted a higher, 20 
percent evaluation, effective September 28, 1999, the date of 
his claim for an increased rating.  

In a March 2001 private medical record, it was noted that the 
veteran had a long history of back pain with muscle spasms 
and tinnitus.  The doctor related that both conditions began 
during his period of active duty.  It was noted that the 
veteran's back symptoms progressed over the years and he 
developed considerable degenerative changes of the spine.  
The doctor indicated that the veteran's tinnitus had 
persisted since service.  

In March 2001, the veteran claimed that an earlier effective 
date was warranted for the grant of service connection for 
tinnitus.  He said that his tinnitus condition has existed 
since service and was present during his 1955 VA examination.  
The veteran related that the VA examiner did not record his 
complaints of ringing in the ear at that time.  He indicated 
that an earlier effective date for his service-connected back 
condition was also warranted.  

In his January 2002 substantive appeal, the veteran 
maintained that "1955" was the proper effective date for 
both of his service-connected conditions.  He related that 
both conditions began during active duty and were present on 
VA examination in August 1955.  He stated that he was not 
sufficiently examined at that time and the examiner failed to 
document his conditions appropriately.  

During the August 2002 Central Office hearing, the veteran 
testified regarding his history of noise exposure during 
active duty.  The veteran indicated that he reported ringing 
in the ears on discharge examination and during the 1955 VA 
examination.  He stated that during the 1955 VA examination, 
his claims of ringing in the ears were dismissed by the 
examiner.  The veteran stated that his tinnitus symptoms have 
continued persistently since service.  



II.  Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone a VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in the December 2001 Statement of the Case.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  


A.  Tinnitus

The veteran contends that he is entitled to an effective date 
prior to March 11, 1996 for the grant of service connection 
for tinnitus.  In so doing he has, also, alleged clear and 
unmistakable error (CUE) in the September 1955 RO decision 
that initially denied service connection for a right ear 
disorder.  38 C.F.R. § 3.105(a).  He essentially contends 
that although he reported symptoms of tinnitus on VA 
examination in 1955, the examiner failed to record his 
complaints.  

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  See 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  

In this regard, the Board notes that the veteran's 
application for service connection for a right ear disorder 
made no specific reference to ringing in the ears or 
tinnitus.  Moreover, the 1955 VA examination noted no 
complaints of pain or ringing in the ears.  Service 
connection for a right ear disorder was denied in a September 
1955 RO decision.  The veteran was notified and did not file 
an appeal.  

Although the veteran has contended that the VA examiner 
neglected to appropriately note his reported symptoms of 
tinnitus at that time, there is no additional post-service 
evidence contained in the claims file which shows current 
complaints or diagnosis of tinnitus at the time of the 1955 
decision.  In fact, the veteran's own application for 
compensation fails to address complaints of tinnitus and 
instead refers specifically to a perforated right eardrum.  
The RO decision was thus consistent with governing law 
requiring competent evidence of a current disability and with 
extant evidence showing a lack of diagnosis of such.  In this 
regard it is noted that the mere disagreement with the RO's 
weighing of the medical evidence which existed in September 
1955 does not amount to CUE.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Again, the record, at that time, 
showed no diagnosed tinnitus attributable to the veteran's 
period of service.  As such, no error, of the sort that is 
undebatable, is shown and no CUE exists in the September 1955 
decision.  38 C.F.R. § 3.105(a).  The veteran's remedy was to 
appeal the September 1955 rating decision.  As he did not do 
so, the decision became final.  

As no CUE has been found in the unappealed September 1955 RO 
decision, such decision is final and the effective date for a 
later grant of service connection necessarily must be 
subsequent to the date of that decision.  See 38 C.F.R. 
§§ 3.105, 3.400.  

The Board notes that the effective date of an award of 
disability compensation based on a claim reopened after final 
disallowance shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  The effective date of an award based 
on a claim reopened after final adjudication shall not be 
earlier than the date of receipt of application therefor.  38 
C.F.R. § 3.400(q), (r).  

Under 38 U.S.C.A. § 5101(a) (West 1991) a claim must be filed 
in order for any type of benefit to accrue or be paid, see 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), and that 
the mere presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  See Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Crawford v. Brown, 5 
Vet. App. 33, 35 (1993).  While the Board must interpret the 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Brannon at 35; see Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2001).  When determining the 
effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  

In this regard, the Board notes that, the veteran's initial 
application for compensation dated in June 1955, claimed that 
service connection was warranted for a right ear disorder 
which he stated began during active duty.  The veteran's 
application referred to treatment during service for a 
perforated right eardrum and made no reference to ringing in 
the ears or tinnitus.  The 1955 VA examination noted no 
complaints of pain or ringing in the ears.  Service 
connection for a right ear disorder was denied in a September 
1955 RO decision.  The veteran was notified and did not file 
an appeal.  The veteran's application for service connection 
for tinnitus was received on March 11, 1996.  

The record in this case is very clear in showing the receipt 
of neither medical evidence nor other 
correspondence/documentation from the veteran in the interim 
from the time of the September 1955 final rating decision 
until March 11, 1996, the date the RO assigned as the 
effective date for the grant of service connection tinnitus.  
Thus, the facts establish the absence of any tinnitus claim 
in the interim between the final September 1955 RO decision 
and the RO's receipt of the veteran's March 1996 claim for 
service connection.  As the record discloses no earlier 
formal or informal claim, the RO correctly made service 
connection effective from March 11, 1996, the date of his 
claim for service connection for tinnitus.  

In sum, the earliest effective date assignable based on a 
claim for direct service connection is the later of the date 
of receipt of the claim or the date entitlement arose.  Here, 
the latter of two is the date on which the veteran initially 
filed a claim for service connection for tinnitus, March 11, 
1996.  Thus, an effective date earlier than March 11, 1996, 
for entitlement to service connection and compensation for 
tinnitus is not warranted.  Accordingly, the appeal must be 
denied.  


B.  Back Disability

Under 38 U.S.C.A. § 5110 (b)(2) the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998).  

If a claim for disability compensation has been granted with 
respect to service connection, but disallowed as 
noncompensable, certain medical evidence received by VA, 
which evidences "a reasonable probability of entitlement to 
benefits," may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  38 
C.F.R. § 3.157(a), (b)(2), (3) (2001).  

Service connection for a back disability was initially 
granted in a September 12, 1955 RO decision.  The veteran 
filed a claim for an increased rating for his service 
connected back disability on August 13, 1998.  By rating 
action of January 1999, the evaluation of the veteran's 
service connected back disorder was increased to 10 percent, 
effective August 3, 1998, primarily on the basis of the 
August 1998 private medical statement showing chronic back 
pain and progressive degenerative joint disease of the spine.  
In September 1999, the veteran again filed a claim for an 
increased evaluation for his service-connected back 
condition.  An October 1999 private medical statement 
reflected that the veteran had back spasms on extreme forward 
bending and unilateral loss of spine motion on standing.  The 
November 1999 QTC examination revealed advanced degenerative 
joint disease of the lumbar spine and decreased range of 
motion.  The veteran appealed the effective dates for his 
disability, maintaining that a compensable evaluation was 
warranted for his back disorder effective in 1955; however, 
the veteran has not specifically identified the evaluations 
which he believes warrant an earlier effective date.  

In this case, the veteran can only be granted an earlier 
effective date if it is was factually ascertainable that an 
increase in disability has occurred within one year of 
receipt of the veteran's application for an increased rating.  
38 U.S.C.A. § 5110.  There are no medical records from the 
year preceding the most recent increased rating claim in 
September 1999 which might indicate that an evaluation in 
excess of 10 percent was warranted for his low back 
disability, nor does the veteran point to any particular date 
on which his back condition increased within the year 
preceding the increased rating claim.  The Board concludes 
that it is not factually ascertainable that the low back 
condition increased from 10 percent to 20 percent on any date 
within the year preceding the September 1999 claim.  Thus the 
effective date for the increased rating may be no earlier 
than the date of VA receipt of the claim on September 28, 
1999.  

The Board finds that the contentions that have been advanced 
form no basis for an increased evaluation for the veteran's 
service connected back disability prior to September 1999.  
Thus, an effective date for a rating in excess of 10 percent 
prior to September 28, 1999 is not warranted.  38 U.S.C.A. 
§ 5110; 38 C.F.R § 3.400(o).  The ratings assigned by the RO 
were proper for the time assigned, and were in accordance 
with applicable law and regulations.  There is no approximate 
balance of the evidence for and against the claims and the 
doctrine of reasonable doubt is, therefore, not for 
application.  



ORDER



Entitlement to an effective date earlier than March 11, 1996 
for the grant of service connection and compensation for 
tinnitus is denied.  

Entitlement to an effective date earlier than September 28, 
1999, for a 20 percent rating for a low back disability is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

